Swivt, Ch. J.
Where a man-contracts to deliver any ar - ticle besides money, and fails to do it, the rule of damages is the value of the article at the time and place of delivery, and the interest for the delay. Though the promissec may have suffered a great disappointment and loss, by the failure to fulfil the contract; yet these remote consequences cannot, in such cases, betaken into consideration by courts, in estimating the damages. It is always supposed, that the party could , have supplied himself with the article at that price; and iff he intends to provide against the inconvenience arising from : such a disappointment, he must make a contract adapted to such objects. In the present case, if the plaintiffs had paid to the defendants the full sum for the two thousand barrels of flour contracted for, then they would have been entitledrto re - cover the value of it at New-Orleans} w here it was to have been delivered. If the price had risen between the time of purchase and delivery, they would have made a profitable speculation; otherwise, if it had fallen. If they had paid nothing, if the flour had advanced in price, they would have been entitled to recover the amount of such advance. If the price had fallen, they would have been entitled to recover nominal damages for the breach of the contract; though they might *488Iiavebeen subjected to a great loss, if the contract had been fulfilled. This proves, that the actual damages suHerod by a party cannot always be the rule of estimating damages for a breach of contract.
In this case, the plaintiffs advanced apart of the purchase money ; that is, the sum of five thousand dollars ; and no parallel case has been adduced to shew what ought to be the rule of damages for not delivering the flour. I think the one adopted by the court at the circuit, to be just and reasonable. The defendant has violated his contract; and it is not for him, to say, that if he had fulfilled it, the plaintiffs would have sustained a great loss, and that this ought to be deducted from the money advanced. It is not for him to say, that the plaintiffs shall only recover the reduced value of a part of the flour which was to have been delivered, in proportion to the advanced payment. The contract was for the delivery of an entire quantity of flour ; and no rule can be found for an apportionment in such manner. The plaintiffs have been disappointed in their arrangements; the defendant has neglected his du ty ; and retains in his hands five thousand dollars of th® money of the plaintiffs, without consideration. Nothing cat? be more just than that he should refund it; and I am satisfied, that a better rule cannot be adopted in similar cases.